Citation Nr: 0425403	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  93-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with spondylolisthesis of L5, currently evaluated as 40 
percent disabling.   

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.  

3.  Entitlement to service connection for peripheral 
neuropathy of the feet, sinus bradycardia, reflux sympathetic 
dystrophy of the hands and wrists, hearing loss and memory 
loss, all as secondary to exposure to ionizing radiation.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder as secondary to exposure to ionizing 
radiation.

5.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 on account of loss of 
bladder control.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and M. G.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1947 to September 
1953 and from February 1954 to August 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1991 and August 2002 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

By decision in September 1995 the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By order in April 1997 the Court granted a joint motion 
vacating and remanding the Board's decision.  The Board 
remanded the appeal in October 1997 and June 2003.  

The issues of entitlement to an increased rating for 
lumbosacral strain with spondylolisthesis of L5, currently 
evaluated as 40 percent disabling, entitlement to a total 
rating for compensation purposes based upon individual 
unemployability, 
and entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 on account of loss of 
bladder control are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have peripheral neuropathy 
of the feet, sinus bradycardia, reflux sympathetic dystrophy 
of the hands and wrists, hearing loss and memory loss, that 
are secondary to exposure to ionizing radiation during active 
service.

2.  An unappealed October 1998 RO decision denied service 
connection for a stomach disorder as secondary to exposure to 
ionizing radiation.

2.  Evidence received since the October 1998 RO decision is 
new, but does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the feet, sinus bradycardia, 
reflux sympathetic dystrophy of the hands and wrists, hearing 
loss and memory loss, that are secondary to exposure to 
ionizing radiation were not incurred in or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2003).  

2.  The October 1998 RO decision is final, and the claim of 
entitlement to service connection for a stomach disorder as 
secondary to exposure to ionizing radiation is not reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103(a), 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision in 
a claim for VA benefits.

In the present case a substantially complete application was 
received in April 2001.  Thereafter, in a rating decision 
dated in August 2002, the claims were denied.  Prior to the 
August 2002 rating decision the veteran was provided 
notification regarding the VCAA in letters dated in May 2001 
and June 2002.  The veteran received further notification in 
the  March and April 2003 and March 2004 supplemental 
statements of the case.  These, together with the May 2001 
and June 2002 notices, informed the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by the VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  

The content of the notices has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant has appeared for personal hearings 
and service medical records have been obtained.  Information 
has been obtained regarding the veteran's possible exposure 
to radiation during service.  Private and VA treatment 
records have been obtained.  Therefore, the requirements of 
Pelegrini II have been met, and to decide the appeal would 
not be prejudicial error to the appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice and development have been 
fully satisfied.  While the Board is remanding other issues 
for the purpose of obtaining additional VA treatment records, 
these records would have no bearing on the issues decided 
herein because this decision is being reached on the basis 
that the veteran was not exposed to ionizing radiation during 
active service.

I. Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain diseases shall be 
service connected if they become manifest in a radiation 
exposed veteran, as defined at 38 C.F.R. § 3.309(d)(3).

None of the diseases for which the veteran seeks service 
connection, as secondary to exposure to ionizing radiation, 
are diseases specific to radiation exposed veterans.  
38 C.F.R. § 3.309(d).

The veteran has testified and offered statements that he was 
exposed to radiation during active service when he 
participated in nuclear tests.  Specifically he indicates 
that he was onboard aircraft that flew through mushroom 
clouds that formed following the detonation of nuclear 
devices.

A September 1998 letter from the Defense Special Weapons 
Agency reflects that the veteran's records were reconstructed 
to the extent possible, and a thorough review conducted.  It 
was concluded that the veteran did not participate in U.S. 
atmospheric nuclear testing.  There was no record of any 
radiation exposure for the veteran.

The Board concludes that the official records relating to the 
veteran's radiation exposure during service are of greater 
probative weight than the veteran's current statements and 
testimony because they are created more contemporaneous with 
the event, and are made for the purpose of creating an 
official record of what occurred.  The veteran's statements 
are his best effort to recall events that occurred decades 
ago.  Therefore, a preponderance of the evidence is against a 
finding that the veteran was exposed to radiation during 
active service.

Although April and May 2002 private medical opinions reflect 
the belief that the veteran currently has disabilities based 
on his exposure to radiation during service, they are based 
upon an inaccurate factual basis, as determined above.  See 
Reonal v. Brown, 5Vet. App. 458 (1993).  Since they are base 
upon an inaccurate factual basis they will be accorded no 
probative weight.

II. New and Material

The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4) (iii) (medical 
examination or opinion only after new and material evidence 
is presented) are effective prospectively for claims filed on 
or after August 29, 2001.  The veteran's claim to reopen was 
filed prior to August 29, 2001.  

An October 1998 RO decision denied service connection for a 
stomach disorder secondary to exposure to ionizing radiation 
on the basis that the veteran had not been exposed to 
radiation during his active service. The veteran did not 
appeal the decision and it is final.

The criteria for establishing service connection have been 
set forth above.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Under the tests established by Elkins v. West 12Vet. App. 209 
(1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is "material" we 
are concerned, however, that some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  

The evidence submitted since the October 1998 RO decision is 
new, but it is not material because it does not provide any 
additional information that would give further insight into 
any potential radiation exposure that veteran might have 
experienced during service.  Therefore, it is not new and 
material, and the claim may not be reopened.  


ORDER

Service connection for peripheral neuropathy of the feet, 
sinus bradycardia, reflux sympathetic dystrophy of the hands 
and wrists, hearing loss and memory loss, all as secondary to 
exposure to ionizing radiation, is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for a stomach disorder as secondary to 
exposure to ionizing radiation has not been received and the 
claim to reopen is denied.


REMAND

During a personal hearing, held in July 2002, at page 20 of 
the transcript, the veteran's representative indicated that 
there were treatment records available at the VA Medical 
Center in Jackson, Mississippi, that had not been obtained.  
The representative requested that these records be made apart 
of the claims file.

Accordingly, the appeal is REMANDED for the following:

1.  Please request copies of the 
veteran's treatment records from the VA 
Medical Center in Jackson, Mississippi, 
from November 21, 2003, until the 
present.  

2.  Then, after completing any additional 
development deemed warranted, the RO 
should readjudicate the claims remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the RO must 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate time period for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



